                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 17-12255-RGS

                                 JANE DOE

                                      v.

          MASSACHUSETTS DEPARTMENT OF CORRECTION, et al.

             MEMORANDUM AND ORDER ON PLAINTIFF’S
            MOTION FOR ATTORNEYS’ FEES AND EXPENSES

                                 July 8, 2019

STEARNS, D.J.

      Jane Doe moves pursuant to 42 U.S.C. § 1988 and Rule 54 of the

Federal Rules of Civil Procedure for the court to award her $228,408 in

attorneys’ fees and $11,740.94 in litigation expenses.1 Under Section 1988,

“a prevailing party in a civil rights suit is entitled to reasonable attorneys’

fees ‘unless special circumstances would render such an award unjust.’”

Torres-Rivera v. O’Neill-Cancel, 524 F.3d 331, 336 (1st Cir. 2008), quoting


      1 More specifically, the attorneys’ fees consist of $95,400 for Jennifer
Levi, Director of the Transgender Rights Project at GLBTQ Legal Advocates
and Defenders (GLAD); $30,445.50 for Elizabeth Matos, Executive Director
of Prisoners’ Legal Services of Massachusetts (PLS), Joel Thompson,
Managing Attorney at the Prison Legal Assistance Project at Harvard Law
School, and PLS paralegal Kate Piper; and $102,562.50 for Goodwin Procter
LLP partner Anthony Downs and associates Louis Lobel and Ashley Drake.
The litigation expenses consist of the cost of two expert affidavits prepared
by Dr. Randi Ettner ($8,680.94) and James Aiken ($3,060).
Hensley v. Eckerhart, 461 U.S. 424, 429 (1983). “Section 1988 requires a

two-part inquiry: (1) whether the plaintiff is a prevailing party, and (2) if the

plaintiff is a prevailing party, what constitutes a reasonable fee award.”

Boston’s Children First v. City of Bos., 395 F.3d 10, 14 (1st Cir. 2005).

      Doe argues that she is a prevailing party because, as the court noted,

“all of the relief Doe sought in her Renewed Motion for Preliminary

Injunction has been provided, including the principal request to be

transferred to a women’s prison.” Dkt # 115. However, the Department of

Correction (DOC) contends, and the court agrees, that Doe is a partially

prevailing party because she only succeeded on March 5, 2018 when the

court granted in part her original Motion for Preliminary Injunction. 2

      “To qualify as a prevailing party, a litigant must show that a material

alteration of the parties’ legal relationship has taken place as a result of the

litigation.” Hutchinson ex rel. Julien v. Patrick, 636 F.3d 1, 8 (1st Cir. 2011).

A litigant must also show a “judicial imprimatur on the change,” that is, (1)

that she has “received a judgment on the merits” or (2) that she has “obtained

a court-ordered consent decree.” Buckhannon Bd. & Care Home, Inc. v. W.

Virginia Dep’t of Health & Human Res., 532 U.S. 598, 605 (2001). Here,


      2 The court ordered that of Doe’s nine requests, the DOC, where
feasible, (1) arrange for appropriate strip searches, (2) continue to house her
in an individual cell, and (3) ensure private showering. Dkt # 59.

                                       2
Doe only prevailed on the merits in her initial Motion for Preliminary

Injunction, when the court granted three of her nine requests. While Doe

ultimately received the remaining relief she sought, including a transfer to

MCI-Framingham, the court was not involved.3 See id. (“A defendant’s

voluntary change in conduct, although perhaps accomplishing what the

plaintiff sought to achieve by the lawsuit, lacks the necessary judicial

imprimatur on the change.”); Castañeda-Castillo v. Holder, 723 F.3d 48, 57

(1st Cir. 2013) (“A party’s mere success in accomplishing its objectives . . . is

insufficient to confer it prevailing party status.”).

      The DOC also contends that Doe’s fee request is unreasonable and

should be significantly reduced. “A reasonable fee typically is determined

through the lodestar method, which involves multiplying the number of

hours productively spent by a reasonable hourly rate to calculate a base

figure.” Torres-Rivera, 524 F.3d at 336. “In implementing this lodestar

approach, the judge calculates the time counsel spent on the case, subtracts

duplicative, unproductive, or excessive hours, and then applies prevailing

rates in the community (taking into account the qualifications, experience,


      3 Massachusetts also passed the Criminal Justice Reform Act, requiring

that prisoners be “housed in a correctional facility with inmates with the
same gender identity.” Mass. Gen. Laws ch. 127, § 32A. But as Doe points
out, the law was not effective until December 31, 2018, three months after
the DOC transferred Doe (on September 25, 2018).

                                        3
and specialized competence of the attorneys involved).” Gay Officers Action

League v. Puerto Rico, 247 F.3d 288, 295 (1st Cir. 2001).

      The court starts by reducing the total attorneys’ fees to those incurred

prior to the court’s March 5, 2018 order, when Doe partially prevailed. The

court also finds that some of Doe’s billing for the Preliminary Injunction

hearing held on February 28, 2018 is duplicative. See Hart v. Bourque, 798

F.2d 519, 523 (1st Cir. 1986) (“Further duplication of effort is observable by

dual attendance at motion hearings, no matter how inconsequential.”). Since

only Levi advocated for Doe at the hearing, the court will remove other

counsels’ billing for their attendance. 4

      Turning to the fees themselves, the court finds reasonable Goodwin’s

hourly rates of $475 for partner Downs and $250 for associates Lobel and

Drake. 5 See Tuli v. Brigham & Women’s Hosp., Inc., 2009 WL 10693567, at

*2 (D. Mass. June 8, 2009) (finding rates of up to $735 for partners and $495




      4Specifically, the court discards the following hours: 3 for Downs, 2.5
for Drake and Matos, .7 for Piper, and 1.2 for Thompson. The court also
reduces Lobel’s hours billed for the hearing by 2.5.

      5 These are reduced hourly rates, as Downs typically bills clients over
$1,00o per hour, while Lobel and Drake bill $590. Goodwin also avers that
it pared down the hours to focus on its work done on core matters.


                                        4
for associates reasonable).6 The court also finds PLS’s hourly rates of up to

$350 reasonable. However, the court does not find Levi’s hourly rate of $600

reasonable for a nonprofit attorney billing in these circumstances and,

therefore, reduces her hourly rate to $350, in line with PLS’s rate. See

Giorgio v. Duxbury, 2016 WL 3983232, at *2 (D. Mass. July 25, 2016)

(“[T]he rate for counsel is determined by reference to the rates ‘prevailing in

the community for similar services by lawyers of reasonably comparable

skill, experience and reputation.’”), quoting Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984). The court, in turn, awards Doe one third of the total

attorneys’ fee because she successfully obtained relief on three out of her nine

requests in her original Motion for Preliminary Injunction. See Hensley, 461

U.S. at 436-437 (“The district court may attempt to identify specific hours

that should be eliminated, or it may simply reduce the award to account for




      6 The DOC argues that the hourly rates should be capped at 150% of
court-appointed counsel’s rate pursuant to the Prison Litigation Reform Act
(PLRA). However, because Doe obtained partial relief under other statutes,
including the Americans with Disabilities Act (ADA), the PLRA cap does not
apply. See Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 808 (9th Cir.
2018) (“[T]he PLRA attorney’s fees cap does not apply even to federal law
claims for which attorney’s fees are available under 42 U.S.C. § 1988, as long
as those claims are brought under statutes with their own attorney’s fee
provisions”) (emphasis in original); Beckford v. Irvin, 60 F. Supp. 2d 85, 88
(W.D.N.Y. 1999) (“The PLRA does not limit the award of attorney’s fees to a
prevailing plaintiff whose award is authorized under a statute separate from
§ 1988.”).

                                       5
the limited success.”); Diaz-Rivera v. Rivera-Rodriguez, 377 F.3d 119, 121-

122 (1st Cir. 2004) (affirming the district court’s reduction of fees by one

third to account for the plaintiff’s limited success).

      As to the litigation expenses, the court finds that the fees for the two

experts are reasonable, especially given that their testimony was used to

support Doe’s original Motion for Preliminary Injunction. The DOC argues

that Doe is barred from being awarded expert fees under Section 1988

because she is not “enforc[ing] a provision of section 1981 or 1981a.” 42

U.S.C. § 1988. The court disagrees that expert fees are unavailable. See

Pitochelli v. Town of Johnston, 996 F.2d 1209 (1st Cir. 1993) (Table) (“In an

action to enforce civil rights, the prevailing party may recover attorney’s and

expert fees.”), citing 42 U.S.C. § 1988. And although Doe brings this motion

under Section 1988, Doe raised several claims including one under the ADA,

which authorizes reasonable expert fees. See 42 U.S.C. § 12205 (allowing “a

reasonable attorney’s fee, including litigation expenses, and costs”);

Norkunas v. HPT Cambridge, LLC, 969 F. Supp. 2d 184, 200 (D. Mass.

2013) (“Where expert witness fees are deemed reasonable litigation

expenses, they may be reimbursed.”), citing 42 U.S.C. § 12205.




                                        6
      The Table below incorporates the revised hourly rate for Levi and the

reduced hours, as detailed above.          The court, therefore, awards Doe

$46,297.50 in attorneys’ fees and $11,740.94 in litigation expenses.

                                 Total (Revised)            Total Fees
                                 Hours Hourly Rate
   Anthony Downs (Goodwin) 55.2              $475           $26,220
   Louis Lobel (Goodwin)        124.1        $250           $31,025
   Ashley Drake (Goodwin)       54.4         $250           $13,600
   Jennifer Levi (GLAD)         131.5        $350           $46,025
   Elizabeth Matos (PLS)        22.3         $300           $6,690
   Joel Thompson (PLS)          24.7         $350           $8,645
   Kate Piper (PLS)             53.57        $125           $6,687.50
                                             Total          $138,892.50
                                             1/3 of Total   $46,297.50

                                 ORDER

      For the foregoing reasons, Doe’s motion for attorneys’ fees is

ALLOWED in part. The Clerk will award Doe to $58,038.44 in attorneys’

fees and litigation expenses.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns _____
                                   UNITED STATES DISTRICT JUDGE



      7This calculation includes a reduction of .4 hours as indicated in the
Reply. See Dkt # 128 at 9 n.3.

                                       7
